Haymond, Judge,
dissenting:
Though I concur in the view of the majority that the petitioners are not a common carrier and may not be made a common carrier, contrary to fact, by mere legislative fiat, I dissent from the holding of the majority that, as owners of a passenger motor vehicle leased to another person for compensation for the private use of the lessee, they are entitled to a Class A registration card and license plate for such vehicle and that the issuance of such registration card and license plate may be compelled by a writ of mandamus in this original proceeding.
The portion of Section 2, Article 1, Chapter 134, Acts of the Legislature, 1947, Regular Session, which defines the phrase “common carrier by motor vehicle” and includes within the definition of such common carrier motor vehicles leased or rented with or without drivers, should be considered as applicable only to the use by the lessee of leased or rented motor vehicles to transport passengers or property for the general public over the highways of this State for hire. If so considered, as I think it should be, that statutory provision would not apply to the motor vehicle involved in this proceeding which has been leased by its owners, the petitioners, for *841compensation, without a driver, to the lessee for the private use of the lessee in connection with its business but not for the transportation for hire of passengers or property.
If, however, the foregoing statutory provision should be regarded as intended to apply to a motor vehicle leased by its owners for compensation to a lessee for the purely private use of the lessee and to convert the lessors of such vehicle engaged in such use into a common carrier, contrary to the actual factual situation, the provision would be invalid and of no force or effect, as the majority properly holds. It is well settled that a factual reality can not be changed or overcome by mere legislative fiat and that a legislative declaration which is clearly contrary to the actual facts in a particular situation will not be recognized or sanctioned in a judicial proceeding. State ex rel. Cashman v. Sims, 130 W. Va. 430, 43 S. E. 2d 805, 172 A. L. R. 1389; State ex rel. Adkins v. Sims, 127 W. Va. 786, 34 S. E. 2d 585, (concurring opinion); Woodall v. Darst, 71 W. Va. 350, 77 S. E. 264, 80 S. E. 367, 44 L. R. A. N. S., 83, Ann. Cas. 1914B, 1278. The concurring opinion in State ex rel. Adkins v. Sims, 127 W. Va. 786, 34 S. E. 2d 585, contains this language: “The Legislature may not declare that a public purpose which is clearly a private one. It cannot, by mere fiat, make black white. Ohio Oil Co. v. Wright, 386 Ill. 206, 53 N. E. 2d 966.” In the Ohio Oil Company case the Supreme Court of Illinois said: “The legislature does not have the power by legislation to declare that not to be a fact which everyone knows is a fact, (Winter v. Barrett, 352 Ill. 441) and, by the same reasoning, cannot legislate that to be a fact which everyone knows is not a fact.” The Legislature can not stop the rain by merely declaring that there is none. “A statute creating a presumption that is arbitrary or that operates to deny a fair opportunity to repel it violates the due process clause of the Fourteenth Amendment. Legislative fiat may not take the place of fact in the judicial determination of issues involving life, liberty or property.” Western and Atlantic Railroad Company v. *842Henderson, 279 U. S. 639, 49 S. Ct. 445, 73 L. Ed. 884; Manley v. State of Georgia, 279 U. S. 1, 49 S. Ct. 215, 73 L. Ed. 575.
The rule is firmly established that a statute susceptible of two constructions, one of which is, and the other of which is not, violative of a constitutional provision, will be given that construction which sustains its constitutionality unless it is plain that the other construction is required. Bennett v. Bennett, 135 W. Va. 3, 62 S. E. 2d 273; State of West Virginia by C. S. Davis v. C. H. Musselman Company, 134 W. Va. 209, 59 S. E. 2d 472; State ex rel. Sims v. The County Court of Kanawha County, 134 W. Va. 867, 61 S. E. 2d 849; Darnall Trucking Company v. Simpson, 122 W. Va. 656, 12 S. E. 2d 516, appeal dismissed, 313 U. S. 549, 61 S. Ct. 1121, 85 L. Ed. 1514; State v. Siers, 103 W. Va. 34, 136 S. E. 504; State v. Furr, 101 W. Va. 178, 132 S. E. 504; Eureka Pipe Line Company v. Hallanan, 87 W. Va. 396, 105 S. E. 506; Coal and Coke Railway Company v. Conley and Avis, 67 W. Va. 129, 67 S. E. 613; Ex Parte Caldwell, 61 W. Va. 49, 55 S. E. 910, 10 L. R. A., N. S., 172; Webb v. Ritter, 60 W. Va. 193, 54 S. E. 484; Underwood Typewriter Company v. Piggott, 60 W. Va. 532, 55 S. E. 664; Charleston and Southside Bridge Company v. Kanawha County Court, 41 W. Va. 658, 24 S. E. 1002; State v. Workman, 35 W. Va. 367, 14 S. E. 9, 14 A. L. R. 600; Hartley v. Henretta, 35 W. Va. 222, 13 S. E. 375; State v. Richards, 32 W. Va. 348, 9 S. E. 245, 3 L. R. A. 705; Slack v. Jacob, 8 W. Va. 612; Osburn v. Staley, 5 W. Va. 85, 13 Am. Rep. 640; Carpel of Richmond v. City of Richmond, 162 Va. 833, 175 S. E. 316; Bourne v. Board of Supervisors of Henrico County, 161 Va. 678, 172 S. E. 245; Anniston Manufacturing Company v. Davis, 301 U. S. 337, 57 S. Ct. 816, 81 L. Ed. 1143; County Court of Wayne County v. Louisa and Fort Gay Bridge Company, 46 F. Supp. 1; 17 Michie’s Jurisprudence, Statutes, Section; 30; 11 Am. Jur., Constitutional Law, Section 97. Under this rule of statutory construction the provisions of Section 2, Article 1, Chapter 134, Acts of the Legislature, 1947, Regular Session, should' be construed to apply only to motor vehicles leased or rented for the transportation for the general *843public over the highways of this State of passengers or property for hire and not to apply to motor vehicles leased or rented for the purely private use of the lessee in the transportation of passengers or property. A construction which would apply those statutory provisions to the vehicle leased by the petitioners and would undertake to make them a common carrier, contrary to the fact, would render that part of the statute unconstitutional as violative of the due process of law clause of the Fourteenth Amendment to the Constitution of the United States and Article III, Section 10, of the Constitution of West Virginia. Smith v. Cahoon, 283 U. S. 553, 51 S. Ct. 582, 75 L. Ed. 1264; Western and Atlantic Railroad Company v. Henderson, 279 U. S. 639, 49 S. Ct. 445, 73 L. Ed. 884; Manley v. State of Georgia, 279 U. S. 1, 49 S. Ct. 215, 73 L. Ed. 575; Frost v. Railroad Commission of State of California, 271 U. S. 583, 46 S. Ct. 605, 70 L. Ed. 1101, 47 A. L. R. 457; Michigan Public Utilities Commission v. Duke, 266 U. S. 570, 45 S. Ct. 191, 69 L. Ed. 445, 36 A. L. R. 1105. In Buckland v. Lee, 6 F. Supp. 606, decided October 16, 1931, the District Court of the United States for the Southern District of West Virginia, consisting of three judges, held that Section 1, Article 6, Chapter 17, Code, 1931, requiring a certificate of convenience and necessity for the operation of motor vehicles in the transportation of passengers or property for compensation did not apply to motor vehicles used as private carriers.
The holding of the majority that the petitioners, as owners of the motor vehicle leased by them to the Union National Bank of Clarksburg for compensation for private use by the lessee in its business, are entitled to a Class A registration card and license plate is expressly contrary to and is in direct conflict with two specific provisions of Section 1, Article 10, Chapter 17A, of Chapter 129, Acts of the Legislature, 1951, Regular Session. That section in part provides:
“Vehicles subject to registration under the provisions of this chapter shall be placed in the following classes for the purpose of registration:
*844“Class A. Motor vehicles of passenger type, other than those leased or operated for compensation;” and * * *
“Class U. Passenger motor vehicles rented for compensation without a driver.” (Emphasis supplied). By the express words of the section “other than those leased or operated for compensation;” the passenger type vehicle leased by the petitioners to the bank is expressly excluded from the Class A category dealt with in the section, and, being rented for compensation without a driver, is specifically brought within the provision “Passenger motor vehicles rented for compensation without a driver.” and is placed in the Class U category of the section. Plainer or more positive language than that contained in the two' quoted statutory provisions is not readily conceivable and that language should be judicially recognized and applied. Unless words have entirely lost their meaning the plain and express provision relating to motor vehicles placed by Section 1 in Class A prohibits the issuance of a Class A registration card and license plate, and the plain and express provision relating to motor vehicles placed by the same section in Class U requires the issuance of a Class U registration card and license plate, for the vehicle leased by the petitioners for compensation to the bank without a driver. Under the two foregoing statutory provisions the solution of those questions is just that plain and just that simple.
Though the statute requires a Class U registration and license plate for the leased motor vehicle here involved, when used by the lessee in its private business, the lessors are not, and may not by mere legislative fiat be made, a common carrier; and for that reason the owners of such motor vehicle are not subject to the provisions of Section 2, Article 1, Chapter 134, Acts of the Legislature, 1947, Regular Session, Section 5, Article 2, Chapter 126, Acts of the Legislature, 1945, Regular Session, Section 6, Article 6, Chapter 108, Acts of the Legislature, 1949, Regular Session, or any other statutory provisions which relate to a common carrier.
As the relief sought by the petitioners is the issuance *845to them by the defendant of a registration card and a license plate of a type to which they are clearly not entitled, I would refuse the writ for which they pray in this original proceeding.
I am authorized to state that Judge Given concurs in the views expressed in this dissent.